Two questions are presented by the bill of exceptions for our consideration. One is, whether an inspection of the vessel, upon which the injury complained of occurred, her boilers, including her entire steaming apparatus, by the proper officer for that purpose, showing, as the inspector believed and certified, that they came fully up to *Page 211 
the requirements of the act of Congress of July 7, 1838, and the act amendatory of the same, passed August 30, 1852, constituted of itself a defence to this action. The only object of legislation by Congress on this subject was to secure to the passengers upon steam vessels greater security against disaster.
The testimony of the inspector, whether as a witness upon the stand or by his official certificate, is not made conclusive; evidence upon the same subject, borne by persons of equal character and skill, is to be taken and considered upon its merits. Congress has not professed to take away or impair the common law right of action by persons thus injured through the unskillfulness or negligence of the owner or master of a vessel. The act itself provides, that if the injury happens not only through any neglect to comply with its provisions, but through known defects of the steaming apparatus, the master and owner, as well as the vessel itself, shall be liable. It was fairly inferable from the evidence that injury occurred through a known defect of the steaming apparatus. It was proven by witnesses on the part of the plaintiff that the escape of the steam was caused by an improper construction or fastening of the part of the boiler that gave way, and that a better and more improved mode of constructing the boiler had been in use for years, which, if it had been adopted, would have saved the injury. The only other question arises upon the instruction given to the jury, that the plaintiff was entitled to recover what, in their judgment, he should receive for his bodily sufferings. In this there was no error; the ruling rests upon authority. (Ransom v. The N Yand E.R.R. Co., 15 N.Y.R., 415; Curtis v. The Rochester andSyracuse R.R. Co., 18 N.Y.R., 541.) The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 212